Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 March 2021 and 28 June 2021 were filed and are being considered by the examiner.
Allowable Subject Matter
Claims 1-17 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-7 and 17 is the inclusion of the limitation of a printing apparatus that includes a control unit configured to control the circulation unit to continue the circulation for a predetermined time after the printing operation is completed.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 8-12 is the inclusion of the limitation of a printing apparatus that includes a control unit configured to control the circulation unit after completion of the printing operation and based on an obtained result by the first obtaining unit in such a way as to cause the circulation unit to circulate the liquid in a case where the temperature of the print head is higher than a 
The primary reason for the allowance of claims 13-16 is the inclusion of the limitation of a printing apparatus that includes a control unit configured to control the circulation unit to circulate the liquid for a prescribed time after the printing operation is completed in a case where the printing operation period obtained by the obtaining unit exceeds a predetermined period.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ezumi et al (US 10,946,666) disclose a printing apparatus including a circulation unit configured to circulate the liquid in a circulation path including the print head; and a control unit configured to controls the circulation unit to execute periodic circulation by causing the circulation unit to circulate the liquid in the circulation path periodically at predetermined interval.  Karita et al (US 9,994,040) disclose a liquid ejection apparatus that includes a circulation unit configured to circulate a liquid along .  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AN H DO/Primary Examiner, Art Unit 2853